AO 106 (Rev. 01/09) Application for a Search Warrant

United States District Court

1 3 ZB'§B
for the
Eastern District of Tennessee * L
IN THE MATTER OF THE SEARCH OF )
THE RESIDENCE LOCATED AT 164 ) Mag. No.: Z:IS-MJ-Z l;--
WINDYHILL DRIVE, GRAY, TENNESSEE )
37615

APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

I, Jamie Jenkins, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives request
a search warrant and state under penalty of perjury that l have reason to believe that there is now concealed on
the following person or property located in the Eastem District of Tennessee, (ia'emifj) the person or describe
properfy to be Searched and give irs location).' 164 Windyhill Drive, Gray, Tennessee 37615

The person or property to be searched, described above, is believed to conceal firearms, ammunition,
holsters, ammunition boxes, gun cases, cleaning kits, receipts, photographs, gun safes, correspondence,
methamphetamine, , cellular telephones, telephone records, and devices which store electronic communications
relating to drug suppliers and drug customers in their phones, including but not limited to voice mails, text
messages, images, attachments, and financial records relating to the telephone; express or overnight mail
receipts, money, books, records, receipts, schedules, tickets, notes, ledgers, and other papers relating to the
transportation, ordering, purchase and distribution of controlled substances; address books, telephone books,
computerized records and papers reflecting names, addresses and telephone numbers of drug customers and
suppliers; telephone equipment, including stored telephone numbers on telephones, used to facilitate the
distribution of controlled substances; books, records, receipts, bank statements and records, money drafts, letters
of credit, money order and cashier's checks, receipts, passbooks, bank checks, deposit bank records, and keys to
safe deposit boxes, all of which evidence the obtaining, transferring, and concealment of the proceeds of and
assets associated with drug trafficking; United States currency, precious metals, jewelry, and financial
instruments, including, but not limited to stocks and bonds, and vehicle title documents which constitute the
proceeds of drug trafficking and which constitute the operating capital for continued drug trafficking;
photographs of drug customers and suppliers and other coconspirators in the drug trafficking trade; firearms and
ammunition, RF Detectors and closed circuit television cameras and monitors which are used to protect drugs
and proceeds from the sale of drugs, and photographs of assets acquired from the sale of controlled substances,
such as methamphetamine, associated with the drug trafficking trade; all of which constitute contraband, and
property designed or intended for use or which is or has been used as the means of distributing and possessing
with the intent to distribute methamphetamine a Schedule II controlled substance, in violation of Title 21,
United States Code, Sections 84l(a)(l), and felon in possession of firearms and possession of firearms in
relation to a drug trafficking offence in violation of 18 USC 922gl and 9240.

Case 2:18-mj-00312-|\/|CLC Document 1 Filed 12/13/18 Page 1 of 6 Page|D #: 1

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more).'

evidence of a crime

12| contraband, fruits of a crime, or other items illegally possessed;

|X| property designed for use, intended for use, or used in committing a crime
|'_'I a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C. § 922(g)(1) and 21 U.S.C. § 841(a)(1), and the

application is based on these facts:

1. This affidavit is submitted in support of an application for a search warrant authorizing the
search of the residence located at 164 Windyhill Drive, Gray, Tennessee 37615.

2. l am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) and
have been so employed since August, 2002. Prior to that l was employed by the Carter County Sheriff`s
Depaitment (CCSD) in Elizabethton, Tennessee, where l served as Lieutenant in charge of the Criminal
Investigations Division and the Special Weapons and Tactics Team. During my twelve years with the CCSD, I
applied for and received over thirty state search warrants related to homicide, robbery, and narcotics
investigations and have participated in the service of over one-hundred. l have also applied for and received
numerous federal search warrants as well as participated in the preparation and execution of numerous federal
search warrants during this time. I have a total of approximately 25 years of law enforcement experience on the
state and federal level.

3. During my tenure as an ATF Special Agent, I have conducted and participated in numerous
investigations, including the investigation of individuals and organizations involved in the illegal sale and
distribution of controlled and illegal substances ln addition, I have investigative experience in the following
areas: firearms violations, undercover operations, narcotics violations, conspiracy investigations, interviews of

suspects, witnesses and victims, major case investigations and criminal procedure

Case 2:18-mj-00312-|\/|CLC Document 1 Filed 12/13/18 Page 2 of 6 Page|D #: 2

4. Based on my training and experience, I have become familiar with methods used by illegal
possessors of firearms and ammunition to obtain, possess, and maintain firearms and ammunition

5. The information contained in this affidavit-is based on my personal knowledge and information
provided to me by other law enforcement officers and individuals. The information in this affidavit is provided
for the limited purpose of establishing probable cause. The information is not a complete statement of all the
facts related to this case.

6. On November 7, 2018, Mitchell Bell was arrested during a traffic stop by the Jackson County
Sheriff’s Office in Nor“th Carolina, in the possession of over 5,000 grams of methamphetamine following a
pursuit.

7. On December 13, 2018, within the Eastern District of Tennessee, Bureau of Alcohol, Tobacco,
Fireanns, and Explosives (BATFE) agents and officers from the Washington County Sherist Office (WCSO)
went to 164 Windyhill Drive, Gray, Tennessee 37615, to serve federal arrest warrants on both Mitchell Bell and
Crystal Bell, and to serve a WCSO warrant on Mitchell Bell. The address of the residence came from the state
warrant, and surveillance of the residence revealed that a car that was parked in the driveway of the residence
was registered to Mitchell Bell.

8. On December 11, 2018, both l\/Iitchell Bell and Crystal Bell were indicted by a federal grand jury
for possessing 50 grams or more of methamphetamine with the intent to distribute, for knowingly possessing a
firearm in furtherance of a drug trafficking offense, and Mitchell Bell for being a convicted felon in possession
of a firearm in August of 201 8.

9. When the agents and officers arrived at the residence, they knocked on the front door and
announced their identity three separate times and no one answered. They then discovered that the door was

unlocked and they entered the residence.

Case 2:18-mj-00312-|\/|CLC Document 1 Filed 12/13/18 Page 3 of 6 Page|D #: 3

10. Upon entry, they found both.Mitchell and Crystal Bell in a bedroom. Six children were also
present in the residence, two of which belonged to the Bells and one other child was a run-away.

11. A female Washington County officer escorted Crystal Bell into the bathroom to get dressed so
she could be transported to a detention facility. ln the bathroom the officer saw, in plain view, a Beretta, semi-
automatic pistol. Upon examination by officers, the firearm was found to be loaded.

12. Upon entering the residence, the officers conducted a protective sweep. While doing this sweep,
the officers discovered two items of known drug parapherlalia, specifically, two pipes, one upstairs and one
downstairs. The pipes are commonly used to ingest illegal narcotics.

13. Based upon the foregoing, l believe that Mitchell Bell has possessed a firerarm while being a
convicted felon. l further believe that there is evidence of his possession of firearms and their prior drug
trafficking activities located inside the residence, to include: firearms, ammunition, holsters, ammunition boxes,
gun cases, cleaning kits, receipts, photographs, gun safes, correspondence, methamphetamine, , cellular
telephones, telephone records, and devices which store electronic communications relating to drug suppliers and
drug customers in their phones, including but not limited to voice mails, text messages, images, attachments,
and financial records relating to the telephone; express or overnight mail receipts, money, books, records,
receipts, schedules, tickets, notes, ledgers, and other papers relating to the transportation, ordering, purchase and
distribution of controlled substances; address books, telephone books, computerized records and papers
reflecting names, addresses and telephone numbers of drug customers and suppliers; telephone equipment,
including stored telephone numbers on telephones, used to facilitate the distribution of controlled substances;
books, records, receipts, bank statements and records, money drafts, letters of credit, money order and cashier's
checks, receipts, passbooks, bank checks, deposit bank records, and keys to safe deposit boxes, all of which
evidence the obtaining, transferring, and concealment of the proceeds of and assets associated with drug

trafficking; United States currency, precious metals, jewelry, and financial instruments, including, but not

Case 2:18-mj-00312-|\/|CLC Document 1 Filed 12/13/18 Page 4 of 6 Page|D #: 4

limited to stocks and bonds, and vehicle title documents which constitute the proceeds of drug trafficking and
which constitute the operating capital for continued drug trafficking; photographs of drug customers and
suppliers and other coconspirators in the drug trafficking trade; RF Detectors and closed circuit television
cameras and monitors which are used to protect drugs and proceeds from the sale of drugs, and photographs of
assets acquired from the sale of controlled substances, such as methamphetamine, associated with the drug
trafficking trade; all of which constitute contraband, and property designed or intended for use or which is or
has been used as the means of distributing and possessing with the intent to distribute methamphetamine a
Schedule 11 controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1), and felon in
possession of firearms in violation of 18 USC 922(g)(1).

14. This Affidavit is submitted in support of a search warrant authorizing a search of the following
location, including outbuildings, appurtenances, storage areas, vehicles, and trailers within the curtilage:

The residence of 164 Windyhill Drive, Gray, Tennessee 37615.

El Continued on the attached sheet.

El Delayed notice days (give exact ending date if more than 30 ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

App[icam `s sig11alu/'e
SA Jam e Jenkins, Bureau of Alcohol, Tobacco,
Firearms, and Explosives

Swom to before me and signed in my presence.

Dat@r:(YCw/{H 132 2015 ¢-X/z"fép/W w /)»@/\/

.}lrdge*S/sig)iaM
City and State: Greeneville. Tennessee Clifton Corker, U.S. Magistrate Judge

Case 2:18-mj-00312-|\/|CLC Document 1 Filed 12/13/18 Page 5 of 6 Page|D #: 5

 

 

 

 

